*692The defendant’s contentions that his convictions of rape in the first degree and burglary in the first degree were not supported by legally sufficient evidence are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Sadler, 49 AD3d 670 [2008]) and we decline to review them in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions either are without merit or cannot be determined on this record. Fisher, J.P., Angiolillo, Dickerson and Belen, JJ., concur.